Judge Owsley
delivered the opinion of the court.
This is an appeal from a judgment rendered against the appellants, in an action of ejectment brought by the ap-pellee, for the purpose of obtaining the possession of a 400 acre tract of land, patented in the name of ChmtianfZver* sal.
In the progress of the trial in the court below, the plain» tiff there, for the purpose of shewing his right of entry in the land, introduced a deed purporting to have been executed by the register of the land office, in consequence of a previous saje made for the non-payment of the tax due upon the land; and although the deed was objected to as inadmissible evidence, upon the ground of the land having been sold as the property of Christopher Eversal, we have no doubt; bui, as from the statements in the deed, it cannot, upon any fair rule of construction, be interpreted to import such a sale, the court decided correctly in permitting it to go in evidence to the jury.
And as the other objections taken to the proceedings in that court, are palpably untenable, we have not thought it material particularly to notice them.
The judgment must be affirmed with cost.